MORRISON, Presiding Judge.
Relator, an inmate of the Texas Penitentiaries, presented *323to this court an original application for habeas corpus alleging that the district attorney induced him to plead guilty under threat that if he did not do so his co-defendant would be given a life sentence, and further alleging that upon his trial before the court upon his plea of guilty no evidence was introduced showing his guilt.
Upon the presentation of the application to this court, we requested Honorable V. M. Johnston, Judge of the Third Judicial District of Texas, to ascertain and certify to us the facts regarding relator’s trial and conviction which were relevant to the application, and pursuant to such request the facts are before us as developed at a hearing in which relator was represented by court-appointed counsel and his testimony was offered.
The evidence fails to support relator’s contentions in that it was shown that upon his trial, by agreement, the evidence as to the breaking and entry of the building given by the owner and the testimony of relator’s co-defendant Joe Sills was reproduced, and other evidence was introduced.
Also, the district attorney testified and denied any threat or inducement was made or offered and testified that the indictment against relator’s co-defendant did not allege prior convictions.
Relator’s application for discharge from the penitentiary is denied.